Case: 12-51135       Document: 00512284754         Page: 1     Date Filed: 06/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 24, 2013
                                     No. 12-51135
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROLANDO MUNOZ-MENA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1622-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
       Mexican national Rolando Munoz-Mena pleaded guilty to being found
illegally in the U.S. after having been previously deported, in violation of
8 U.S.C. § 1326, and was sentenced to 41 months of imprisonment, followed by
a three-year term of non-reporting supervised release. He now challenges the
procedural and substantive reasonableness of his supervised release term on the
grounds that the district court did not explain why it imposed a term of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51135     Document: 00512284754      Page: 2   Date Filed: 06/24/2013

                                  No. 12-51135

supervised release and did not account for the fact that he is a deportable alien,
a factor that, he contends, should have received significant weight.
      Because Munoz did not raise his procedural reasonableness challenge in
the district court, review is for plain error only. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 328-29 (5th Cir. 2012). Inasmuch as his challenge to the
sentence as “greater than necessary” preserved his appellate substantive
reasonableness challenge, review is for an abuse of discretion. See Gall v. United
States, 552 U.S. 38, 51 (2007).
      If the defendant is an alien who is likely to be deported after serving a
prison sentence, supervised release is not ordinarily imposed and “should not be
imposed absent a determination that supervised release would provide an added
measure of deterrence and protection based on the facts and circumstances of a
particular case.” Dominguez-Alvarado, 659 F.3d at 329; see U.S.S.G. § 5D1.1,
comment. (n.5). Although the district court did not refer to the amended
language of § 5D1.1(c), the PSR specifically discussed it, and the district court
expressly adopted the PSR. Moreover, although the court did not give specific
reasons for imposing a term of supervised release, the record reflects that, in
imposing the sentence, the court considered the 18 U.S.C. § 3553(a) factors,
finding particularly relevant Munoz’s criminal history. Thus, as the guideline
instructs, the court considered the statutory factors, specifically the need to
provide “an added measure of deterrence and protection based on the facts and
circumstances of a particular case.” § 5D1.1, comment. (nn.3(A),(B), 5); see
Dominguez-Alvarado, 695 F.3d at 330. Because the district court’s statement
was sufficient to justify the imposition of supervised release, the court did not
plainly err in sentencing Munoz to a supervised release term.                  See
Dominguez-Alvarado, 695 F.3d at 330. Alternatively, even if it is assumed that
the district court’s explanation was insufficient, Munoz has not demonstrated
that the error affected his substantial rights as the record does not suggest that



                                        2
    Case: 12-51135     Document: 00512284754     Page: 3   Date Filed: 06/24/2013

                                  No. 12-51135

if the court had explained the sentence in greater detail it would have concluded
that supervised release was unwarranted.
      As for substantive reasonableness, Munoz’s three-year supervised release
term was within the advisory guidelines range, and he has not overcome the
inference that the district court considered the relevant factors in imposing this
sentence.   See United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).
Accordingly, he has not established that his sentence of supervised release was
substantively unreasonable.
      The judgment of the district court is AFFIRMED.




                                        3